Case 1:20-cv-00677-JTN-RSK ECF No. 1-1, PagelD.48 Filed 07/22/20 Page 1 of 8

Exhibit A
Case 1:20-cv-00677-JTN-RSK ECF No. 1-1, PagelD.49 Filed 07/22/20 Page 2 of 8
7/24/2020 Please DocuSign: HITSMAN, JACK.pdf

Subject: Please DocuSign: HITSMAN, JACK.pdf
Date: 7/21/2020 9:47:00 AM Eastern Standard Time
From: dse_NA3@docusign.net

Reply To: customerservice@paymentgroup.net

Lo: easiest
DocuSign

REVIEW DOCUMENT

Customer Service
customerservice@paymenigroup.net

 

PLEASE READ AND SIGN THE ATTACHED DOCUMENT.

Do Not Share This Email
This email contains @ secure link to DocuSign. Piease co noi share tris email, link, or access code with
others.

Alternate Signing Method
Visit DocuSign.com, click ‘Access Documents’, and enter the security code:
4£=962CA1EDED4859B3545128C8087ECE3

About DocuSign

Sign documents electronically in just minutes. It's saje, secure, anc Isuaily binding. Whether you're in
an office, al home, on-the-go -- or even across the globe -- DacuSign provides a professional trusted
solution for Digital Transaction Managemeni™.

Questions about the Document?
if you need to modify the document or have questions about the cetails in ine documeni, please reacn
oui to the sender by emailing them directly.

Stop receiving this email
Case 1:20-cv-00677-JTN-RSK ECF No. 1-1, PagelD.50 Filed 07/22/20 Page 3 of 8
7121/2020 Please DacuSign: HITSMAN., JACK pdf

Report this email or read more about Declining to sign and Managing _notifications.

If you are having trouble signing the document, please visit the Help with Signing page on our Support
Center.

it; Download the DocuSign App

This message was sent to you by Customer Service whois using the DacuSign Electronic Signature Service. If you would rather not
receiyy email from this sender you may cpntact the sender with your requast.
pUGuOIYT Lier,

    

“ase 1°26-6V-60677-JTN-RSK ECE No. 1-1, PagelD.51 Filed 07/22/20 Page 4 of 8

LSA

1(855) 209-3887
1(888) 640-1843 Fax

July 21, 2020

Case Number: WT943025
Account Number: 30000126154111000
Creditor: SANTANDER

JACK L HITSMAN

 

Payment Authorization Form
Schedule vour payment to be automatically deducted from your bank account or charged to your Visa or MasterCard. Just complete and sign
this form to get started!

Please complete the information below:

JACK L HITSMAN
I, authorize LSA to receive my payment indicated below for the scheduled payment amount(s} on the
schedulec date(s).

 

Payments Scheduled As Follows: FOR SETTLEMENT
Amount Paid: $75.00 on 07/20/20

Payments Pending: (3) Payments of $808.33 on 08/03/20, 08/17/20, and 08/31/20

Payment Method: ViSA i ee

NERA ERA EEE ETRE RIED PEER ENT

| understand that this authorization will remain in effect until | cancel it in writing and agree te: notify LSA in writing of any changes to my
account information or termination of this authorization at least 10 days prior to the next billing date.

Authorization form accarding to the terms outlined abave. | understand that this authorization will remain in effect unless | cancel it in writing
prior to the scheduled payment date using the LSA Customer service email address listed below. Canceliation is not allowed on the day of the
transaction. | understand failure to comply with the company’s cancellation policy will result in the transaction being final. Furthermore, |
understand that once the transaction has been processed there will be no refunds given.

Here's Haw Recurring Payments Work: You authorize regularly scheduled charges to your checking/savings account or credit card. You will be
charged the amount indicted below each billing period. A receipt for each payment will be ma led to you and the charge will eppear on your
bank statement as LSA. You agree that no prior notification will be provided unless the date a7 amount changes, in which case you will receive
notice from us at least 10 days prior to the payment being collected.

i certify that | am the owner of the above stated debt and that | am in default of this debt and agree to repay this outstanding debt according to
the mutual and agreeable arrangements and terms established with LSA. | certify that {am an authorized user of this credit card and that!
acknowledge that the agreement made with LSA was made through a telephone transaction and | acknowledge that | was made awere tnat all
calls are monitored anc recorded. t will not dispute the payment with my credit card company, provided the transactions correspond to the
terms indicated in this authorization form. | also acknowledge that | understand and accept LS/, refund and cancellation policy as listed above.

Signature: Date:

———

This is an attempt to callect a deat and any infarmatian abtained will be used for that purpose

We appreciate your corporation,

LSA
Case 1:20-cv-00677-JTN-RSK ECF No. 1-1, PagelD.52

Certificate: Of Completion.

Envelope Id: 47F98B7R25BE4DB68E0012C02B582BAA

Subject: Please DacuSign: HITSMAN, JACK.pdf
Source Envelope:

Document Pages: 1

Certificate Pages: 4

AutoNav: Enabled

Envelopald Stamping: Enabled

Signatures: 0
initials: 6

Time Zone: (UTC-08:00) Pacific Time (US & Canada)

Record Tracking |

Status: Original
7/21/2020 6:45:46 AM

Signer Events -
JACK L HITSMAN

Security Level: Email, Account Authentication
(None)

Electronte Record and Signature Disclosure:
Accepted: 7/21/2020 7:20:12 AM
ID: bebS0d30-iciS-486e-Bb3c-iddsd23pabca

In Person Signer Events
Editor Delivery Events.

Agent Delivery Events
intermediary Delivery.Events ,
Certified Detivery Event’! "
Carbon:Copy: Events
Notary.Events —

Envelope’ Summary Events

Envelope Sent
Certified Detivered

Payment Events

Holder: Customer Service
custemerservice@paymentgroup.net

Signature

Signature
Status
Status
Status
Status |
Signature
Signature
Status
Hashed/Enerypted
Security Checked
Status

Electronic.Récord and Signature Disclosure

Filed 07/22/20 Page 5 of 8

™ 2
Bsécueso

Status: Delivered

Envelope Originator:

Customer Service

ics

1¢s

FORT MILL, SC 29715
customerservice@paymentgroup.net
IP Address: 70.63.227,185

Location: DacuSign

Timestamp

Sent: 7/21/2020 6:46:56 AM
Viewed: 7/21/2020 7:20:12 AM

Timestamp
Timestamp
Timestamp
Timestamp
Timestamp
Timestamp.
Timestamp
Timestamp

Timestamps

7/21/2020 6:46:66 AM
72112020 7:20:12 AM

Timestamps
FOULS Tike ENGR CEE ELE Ges) wt Eels Ma ew! ANF 8 Nar anee 8 mT

Patti agreed WAAGKLL FPSMAWOO /7-JTN-RSK ECF No. 1-1, PagelD.53 Filed 07/22/20 Page 6 of 8

ELECTRONIC RECORD AND SIGNATURE DISCLOSURE

From time to time, Payment Group (we, us or Company) may be required by law to provide to
you certain written notices or disclosures. Described below are the terms and conditions for
providing to you such notices and disclosures electronically through the DecuSign system.
Please read the information below carefully and thoroughly, aud if you can access this
information electronically to your satisfaction and agree to this Electronic Record and Signature
Disclosure (ERSD), please confirm your agreement by selecting the check-box next to ‘I agree to
use electronic records and signatures’ before clicking ‘CONTINUE’ within the DocuSign
system.

Getting paper copies

At any time, you may request from us a paper copy of any record provided or made available
electronically to you by us. You will have the ability to download and print documents we send

© ‘to you through the DocuSign system during and immediately after the signing session and, if you
elect to create a DocuSign account, you may access the documents for a limited period of time
(usually 30 days) after such documents are first sent to you. After such time, if you wish for us to
send you paper copies of any such documents from our office to you, you will be charged a
$0.00 per-page fee. You may request delivery of such paper copies from us by following the
procedure described below.

Withdrawing your consent

If you decide to receive notices and disclosures from us electronically, you may at any time
change your mind and tell us that thereafter you want to receive required notices and disclosures
only in paper format. How you must inform us of your decision to receive future notices and
disclosure in paper format and withdraw your consent to receive notices and disclosures
electronically is described below.

Consequences of changing your mind

If you elect to receive required notices and disclosures only in paper format, it will slow the
speed at which we can complete certain steps in transactions with you and delivering services to
you because we will need first to send the required notices or disclosures to you in paper format,
and then wait until we receive back from you your acknowledgment of your receipt of such
paper notices or disclosures. Further, you will no longer be able to use the DocuSign system to
receive required notices and consents electronically from us or to sign electronically documents
from us.

All notices and disclosures will be sent to you electronically
Case 1:20-cv-00677-JTN-RSK ECF No. 1-1, PagelD.54 Filed 07/22/20 Page 7 of 8

Unless you tell us otherwise in accordance with the procedures described herein, we will provide
electronically to you through the DocuSign system all required! notices, disclosures,
authorizations, acknowledgements, and other documents that are required to be provided or made
available to you during the course of our relationship with you. To reduce the chance of you
inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
notices and disclosures to you by the same method and to the same address that you have given
us. Thus, you can receive all the disclosures and notices electronically or in paper format through
the paper mail delivery system. If you do not agree with this process, please let us know as
described below. Please also see the paragraph immediately above that describes the
consequences of your electing not to receive delivery of the notices and disclosures
electronically from us.

How to contact Payment Group:

You may contact us to let us know of your changes as to how we may contact you electronically,
to request paper copies of certain information from us, and to withdraw your prior consent to
receive notices and disclosures electronically as follows:

To contact us by email send messages to: customerservice@paymentgroup.net

To advise Payment Group of your new email address

To let us know of a change in your email address where we should send notices and disclosures
electronically to you, you must send an email message to us

at customerservice@paymenteroup.net and in the body of such request you must state: your
previous email address, your new email address. We do not require any other information from

you to change your email address.

If you created a DocuSign account, you may update it with your new email address through your
account preferences.

To request paper copies from Payment Group

To request delivery from us of paper copies of the notices and disclosures previously provided
by us to you electronically, you must send us an email

to customerservice@paymentgroup.net and in the body of such request you must state your
email address, full name, mailing address, and telephone number. We will bill you for any fees at
that time, if any.

To withdraw your consent with Payment Group

To inform us that you no longer wish to receive future notices and disclosures in electronic
format you may:

 
Case 1:20-cv-00677-JTN-RSK ECF No. 1-1, PagelD.55 Filed 07/22/20 Page 8 of 8

i. decline to sign a document from within your signing session, and on the subsequent page,
select the check-box indicating you wish to withdraw your consent, or you may;

ii. send us an email to customerservice@paymentgroup.net and in the body of such request you
must state your email, full name, mailing address, and telephone number. We do not need any
other information from you to withdraw consent.. The consequences of your withdrawing
consent for online documents will be that transactions may take a longer time to process..

Required hardware and software

The mininmm system requirements for using the DocuSign system may change over time. The
current system requirements are found here: https://support.docusign.com/guides/signer-guide-
signing-system-requirements.

Acknowledging your access and consent to receive and sign documents electronically

To confirm to us that you can access this information electronically, which will be similar to
other electronic notices and disclosures that we will provide to you, please confirm that you have
read this ERSD, and (i) that you are able to print on paper or electronically save this ERSD for
your future reference and access; or (ii) that you are able to email this ERSD to an email address
where you will be able to print on paper or save it for your future reference and access. Further,
if you consent to receiving notices and disclosures exclusively in electronic format as described
herein, then select the check-box next to ‘I agree to use electronic records and signatures’ before
clicking ‘CONTINUE’ within the DocuSign system.

By selecting the check-box next to ‘I agree to use electronic records and signatures’, you confirm
that:

e You can access and read this Electronic Record and Signature Disclosure; and

« Youcan print on paper this Electronic Record and Signature Disclosure, or save or send
this Electronic Record and Disclosure to a location where you can print it, for future
reference and access; and

¢ Until or unless you notify Payment Group as described above, you consent to receive
exclusively through electronic means ail notices, disclosures, authorizations,
acknowledgements, and other documents that are required to be provided or made
available to you by Payment Group during the course of your relationship with Payment
Group.
